UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2209


DOUGLAS ORDONEZ MARROQUIN, a/k/a Douglas Ordonez, a/k/a Douglas
Noe Ordonez Marroqui, a/k/a Douglas Noe Marroquin,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: November 7, 2019                                  Decided: December 9, 2019


Before AGEE, FLOYD, and THACKER, Circuit Judges.


Petition for review granted; vacated and remanded by unpublished per curiam opinion.


Rebecca Paige Gitlen, GUIRGUIS LAW, PA, Raleigh, North Carolina, for Petitioner.
Joseph H. Hunt, Assistant Attorney General, Shelley R. Goad, Assistant Director, Carmel
A. Morgan, Trial Attorney, Office of Immigration Litigation, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D. C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Douglas Ordonez Marroquin, a native and citizen of Honduras, petitions for review

of the order of the Board of Immigration Appeals (Board) dismissing Marroquin’s appeal

of the Immigration Judge’s order (1) denying Marroquin’s requests for termination of

removal proceedings, administrative closure, or a continuance in his proceedings; and

(2) ordering Marroquin removed to Honduras.          Central to this case is the denial of

Marroquin’s request to administratively close his removal proceedings. The Board, in

affirming the denial of administrative closure, relied on the Attorney General’s opinion in

In re Castro-Tum, 27 I. & N. Dec. 271 (A.G. 2018), to conclude that the Immigration Judge

did not have the regulatory authority to administratively close Marroquin’s removal

proceedings and, thus, that Marroquin was foreclosed from seeking that relief.

       We recently ruled, though, that the Board and Immigration Judges have the

regulatory authority to administratively close cases. See Romero v. Barr, 937 F.3d 282,

294 (4th Cir. 2019) (identifying the various regulations at issue and concluding that they

“unambiguously confer upon [Immigration Judges] and the [Board] the general authority

to administratively close cases”). 1 We further opined that, even if the relevant regulations

were assumed to be ambiguous, the Attorney General’s decision in Castro-Tum is not

entitled to Auer 2 “deference because it amounts to an ‘unfair surprise’ disrupting the




       1
           We initially held this case in formal abeyance for Romero.
       2
           Auer v. Robbins, 519 U.S. 452, 461 (1997).

                                              2
regulated parties’ expectations.” Id. at 295 (quoting Kisor v. Wilkie, __ U.S. __, 139 S. Ct

2440, 2417-18 (2019)).

       Romero thus invalidates the Board’s rationale for rejecting Marroquin’s arguments

related to the Immigration Judge’s denial of his request for administrative closure.

Accordingly, we grant Marroquin’s petition for review, vacate the Board’s order, and

remand this case to the Board for further proceedings consistent with Romero. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                    PETITION FOR REVIEW GRANTED;
                                                          VACATED AND REMANDED




                                             3